          Case 4:18-cr-00097-BMM Document 48 Filed 06/05/19 Page 1 of 2



RACHEL JULAGAY
Assistant Federal Defender
Federal Defenders of Montana
Great Falls Office
104 2nd Street South, Suite 301
Great Falls, MT 59401
E-mail: rachel_julagay@fd.org
Phone: (406) 727-5328
Fax: (406) 727-4329
      Attorneys for Defendant



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-18-97-GF-BMM

                 Plaintiff,                  DEFENDANT’S NOTICE OF
                                             RECEIPT OF ADDITIONAL
 vs.                                              DISCOVERY

 WILLARD WILSON WHITE,
                Defendant.

       NOTICE IS HEREBY GIVEN that Willard Wilson White, by and through his

Counsel, Rachel Julagay, Assistant Federal Defender, and the Federal Defenders of

Montana, received additional discovery bate stamped with Government numbers 819

to 902.

       RESPECTFULLY SUBMITTED this 5th day of June, 2019.

                                     /s/ Rachel Julagay
                                       1
       Case 4:18-cr-00097-BMM Document 48 Filed 06/05/19 Page 2 of 2



                        CERTIFICATE OF SERVICE
                               L.R. 5.2(b)

      I hereby certify that on June 5, 2019, a copy of the foregoing document was

served on the following persons by the following means:

1,2         CM-ECF
            Hand Delivery
 3          Mail
            Overnight Delivery Service
            Fax
            E-Mail

1.    CLERK, UNITED STATES DISTRICT COURT

2.    RYAN G. WELDON
      KARLA E. PAINTER
      United States Attorney’s Office
      Assistant United States Attorney
            Counsel for the United States of America

3.    WILLARD WILSON WHITE
          Defendant


                                     /s/ Rachel Julagay




                                         2
